United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-2432
                    ___________________________

                              George A. Butler

                   lllllllllllllllllllll Plaintiff - Appellant

                                       v.

                         Sivyer Steel Corporation

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
               for the Southern District of Iowa - Davenport
                              ____________

                       Submitted: February 21, 2013
                           Filed: May 8, 2013
                             [Unpublished]
                             ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       George Butler appeals the district court’s1 adverse grant of summary judgment
in his employment-discrimination action. After careful consideration, see Estate of
Morgan v. Cook, 686 F.3d 494, 496 (8th Cir. 2012) (standard of review), we affirm.

       Assuming Butler, an African American, stated a prima facie case of race
discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e et
seq., we conclude that his former employer, defendant Sivyer Steel Corporation
(SSC), provided a legitimate, nondiscriminatory reason for discharging him: namely,
Human Resource Manager Thomas Belowske determined after conducting an
investigation that Butler had violated a particular shop rule by threatening to cause
a coworker bodily harm and touching the coworker in a threatening way. The burden
was then on Butler to show that SSC’s proffered reason was pretextual. See Bone v.
G4S Youth Servs., LLC, 686 F.3d 948, 954-55 (8th Cir. 2012) (upon assuming
plaintiff stated prima facie case of discrimination, court looked to whether employer
had proffered legitimate reason for employment action, and then whether plaintiff had
shown that reason to be pretextual).

       The summary judgment evidence revealed no other employee who was charged
with violating the same rule but was not fired. See Wheeler v. Aventis Pharm., 360
F.3d 853, 858 (8th Cir. 2004) (for pretext showing, “employees are similarly situated
only when they are involved in or accused of the same offense and are disciplined in
different ways”). While Butler argues that Belowske’s investigation was racially
biased because Belowske believed the Caucasian coworker’s version of events over
Butler’s version, the evidence also showed that Belowske fired Butler eleven months
after hiring him--a circumstance giving rise to a strong inference that discrimination
did not occur, see Arraleh v. Cnty. of Ramsey, 461 F.3d 967, 976 (8th Cir. 2006)
(strong inference that no discrimination occurred exists when same actor hires and


      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.

                                         -2-
fires employee in short time period). We therefore conclude that the evidence was
insufficient to create a genuine question of material fact as to whether SSC’s
proffered reason for Butler’s discharge was pretextual. See Lowe v. J.B. Hunt
Transp., Inc., 963 F.2d 173, 174 (8th Cir. 1992) (same-actor inference merited
summary judgment for defendant because plaintiff’s evidence of pretext was “thin”).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                       ______________________________




                                        -3-